SCHWARTZ, Chief Judge.
The appeals referee disqualified the appellant from unemployment compensation benefits on the ground that, while he had twice given notice to a supervisor of his impending week-long absence from work, he had not done so to the proper superior as provided by the employer’s work rules. The Unemployment Appeals Commission affirmed. As a matter of law, however, these actions do not amount to “misconduct” under section 443.036(26), Florida Statutes (1993). Doyle v. Florida Unemployment Appeals Comm’n, 635 So.2d 1028 (Fla. 2d DCA 1994); King v. Walgreen Co., 635 So.2d 997 (Fla. 3d DCA 1994); Castillo v. Sally Beauty Co., 637 So.2d 269 (Fla. 3d DCA 1994); Kelley v. Pueblo Wholesale Co., 627 So.2d 534 (Fla. 3d DCA 1993); Nelson v. Burdines, Inc., 611 So.2d 1329 (Fla. 3d DCA 1993); Benitez v. Girlfriday, Inc., 609 So.2d 665 (Fla. 3d DCA 1992); Adams v. Burdines, Inc., 600 So.2d 1233 (Fla. 3d DCA 1992); Woskoff v. Desta Enters., 187 So.2d 101 (Fla. 3d DCA 1966); Spaulding v. Florida Indus. Comm’n, 154 So.2d 334 (Fla. 3d DCA 1963). Accordingly, the order is reversed with directions to afford the appellant the benefits claimed.